Title: James Lovell to Abigail Adams, 21 March 1780
From: Lovell, James
To: Adams, Abigail




March 21st. 1780


I most sincerely rejoice with you on the safe Arrival of Mr. Adams in Spain after so short a Passage tho’ attended with some Hardships.
In addition to the News in the Prints I venture, upon some confidential assurances from the worthy Genl. Lincoln, to excite your Hopes as to our affairs in that Quarter.
It is recommended to redeem the continental Currency at 40 for 1 and to model the Tender Laws equitably. It is a Thing of uncertain Event and the Balance of Blessings and Cursings consequent cannot shortly be fixed. It is one of those Decisions about which much very much may and will be said on both Sides. I believe that most of those who said nay here on the Determination were glad it was carried against them. I cannot see how the Continent can suppose that Congress has any separate Interest to guide their Determination on this important Point.

Yrs. affly.,
J Lovell

